Order
Per Curiam:
Trina Berning appeals, following a bench trial, her convictions of the class C felony of possession of a controlled substance (Count I) and the class B felony of possession of a controlled substance with intent to distribute (Count III), pursuant to §§ 195.202 and 195.211, respectively, for which she was sentenced, as a persistent drug offender, to consecutive terms of ten and sixteen years’ imprisonment. Berning argues that the evidence was insufficient to support the court’s finding that she possessed the drugs underlying both *141Count I and Count III. We disagree and affirm. Rule 30.25(b).